DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
	Applicant argues that “nowhere does Melamed disclose selecting to download at least one content block from a plurality of content blocks based on a bandwidth status.” In response, it is noted that at least [0062] of Melamed recites that “actual availability of a file to peers during the time interval is managed to ensure rapid download… a server that receives peer requests for a file during the scheduled time interval actually makes the file available to a torrent only when a sufficient number of peers has requested the file to ensure optimal download speeds for the peers of the torrent.” Therefore files may only be downloaded when available, where availability is based on an optimal bandwidth. Any client choosing to perform a download could only do so during the interval of availability. Since the availability is based on a bandwidth status, the choice to download is based on the bandwidth status as well (i.e., a client wouldn’t be able to choose to download a file during downtime). 
	Accordingly, the new limitation is believed to be disclosed by the Georinger-Milazzo-Melamed combination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-14, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer (US 2017/0134161 A1) in view of Milazzo (US 10,063,529 B2) and Melamed (US 2008/0235331 A1).

Regarding claim 1, Goeringer discloses: A method for distributing digital content on a peer-to-peer network (e.g., [0031] of Goeringer with respect to content), comprising: 
receiving, by a content [apparatus], a download request sent by a download client, wherein the download request comprises an upload transaction identity and a license transaction identity of a content file that is requested to be downloaded; 
Refer to at least [0074] of Goeringer with respect to a form of claimed upload transaction identity and license transaction identity of a content file: “the CAC transaction may include, without limitation, one or more of an envelope ID, content owner data, content owner device data, content distributor data, content distributor device data, time and timestamps, media ID, media URI, license and policy information, and exchange rate information.”
Refer to at least [0038], [0083]-[0084], and [0107]-[0108] of Goeringer with respect to a requesting party which requests the content. 
determining, based on the upload transaction identity and the license transaction identity, whether the download client has permission information of downloading the content file, and if the download client has the permission information, sending the content file to the download client; 
Refer to at least [0071] and [0034] of Goeringer with respect to verifying the requesting party transaction and providing the content.
after the content file has been distributed, sending, by the content apparatus, a download transaction request to a content transaction processing apparatus, wherein the download transaction request comprises download information; 
receiving, by the content transaction processing apparatus, the download transaction request, determining that the download information is valid, generating a download transaction, and sending the download transaction to a block chain processing apparatus; and 
Refer to at least [0034], [0039], [0054]-[0055], [0059], and [0108] of Goeringer with respect to the counterpart party providing an encrypted envelope of information, including one or more of an envelope ID, content owner data, content owner device data, content distributor data, content distributor device data, time and timestamps, media ID, media URI, license and policy information, and exchange rate information.
receiving, by the block chain processing apparatus, the download transaction, and adding the download transaction to a block chain stored in the block chain processing apparatus.
Refer to at least the abstract, [0034], [0050], [0056], [0061], [0072], and [0108] of Goeringer with respect to verification and subsequently modifying a blockchain to include the transaction.
selecting, by the download client, to download;
 Refer to at least [0054]of Goeringer with respect to choosing to buy content. 

, by at least one of the plurality of content apparatuses. Further, Goering does not appear to disclose: a plurality of content apparatuses, wherein the content file is divided into a plurality of content blocks, and wherein the plurality of content blocks are stored among two or more content apparatuses of the plurality of content apparatuses; and wherein a same content block from the plurality of content blocks is stored in at least two of the two or more content apparatuses of the plurality of content apparatuses; wherein, in response to the same content block being stored in at least two of the two or more content apparatuses, the download client randomly selects an IP address of one of the two or more content apparatuses storing the same content block for downloading that block; selecting, by the download client and based on a bandwidth status, to download at least one content block from the plurality of content blocks. However, Goeringer in view of Milazzo discloses: determining, by at least one of the plurality of content apparatuses;
Refer to at least Col. 11, Ll. 42-58 of Milazzo with respect to verifying a download request transaction by a content provider.  Further refer to the distributed storage and P2P network of Milazzo.
Goeringer-MIlazzo in view of Melamed further discloses: a plurality of content apparatuses, wherein the content file is divided into a plurality of content blocks, and wherein the plurality of content blocks are stored among two or more content apparatuses of the plurality of content apparatuses; and wherein a same content block from the plurality of content blocks is stored in at least two of the two or more content apparatuses of the plurality of content apparatuses; wherein, in response to the same content block being stored in at least two of the two or more content apparatuses, the download client randomly selects an IP address of one of the two or more content apparatuses storing the same content block for downloading that block.
Refer to at least FIG. 1 and [0017] of Melamed with respect to a P2P implementation wherein segments of a file are distributed among peers, some of which are replicated amongst the peers. A random set of IP addresses are chosen for the downloading.
selecting, by the download client and based on a bandwidth status, to download at least one content block from the plurality of content blocks.
Refer to at least [0062] of Melamed with respect to limiting availability of requested content based on ensuring optimal download speeds. 
The teachings of Goeringer and Milazzo both concern content access control and blockchain transaction recordation, and are considered to be within the same field of endeavor and combinable as such. Milazzo further suggests a P2P implementation, and accordingly, the teachings of Melamed concerning a P2P implementation are considered to be combinable in that fashion.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Georinger to include the content provider verifying the transaction request because the substitution of one known element for another would have yielded predictable results to said one of ordinary skill in the art (i.e., Goeringer already has participant parties verifying the transactions as per at least [0071]; the content apparatus of Goeringer may perform such a verification). It further would have been obvious to include support for peer to peer storage and download with replicated files because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (as suggested in the cited portion of MIlazzo—i.e., “the file may be replicated across many nodes in a computing network, and the file may be communicated to other nodes via peer-to-peer (P2P) file sharing protocols”).

Regarding claim 2, Goeringer-Milazzo-Melamed discloses: The method according to claim 1, wherein the download request further comprises a private key signature of a license owner, and the determining, by at least one of the plurality of content apparatuses based on the upload transaction identity and the license transaction identity, whether the download client has permission information of downloading the content file comprises: obtaining, by at least one of the content apparatuses from the block chain stored in the block chain processing apparatus, a license transaction corresponding to the license transaction identity; determining, based on an asset address comprised in output content of the license transaction, whether the private key signature of the license owner is valid; determining whether permission information in the output content is valid; and determining whether input content of the license transaction comprises the upload transaction identity.
Refer to at least [0074]-[0076] of Goeringer with respect to a content owner and content distributor negotiating a transaction and further verifying the transaction; the transaction including one or more of an envelope ID, content owner data, content owner device data, content distributor data, content distributor device data, time and timestamps, media ID, media URI, license and policy information, and exchange rate information.
Refer to at least [0056] and [0076] of Goeringer with respect to use of a private key and associated public key for transaction verification.

Regarding claim 3, it is rejected for substantially the same reasons as claim 1 above (it is not clear whether the claim is intended to be interpreted as dividing the content into content blocks for transmission because a content file would necessarily comprise at least one content block—the file itself in the trivial example).

Regarding claim 4, it is rejected for substantially the same reasons as claim 1 above (e.g., [0074] and [0041]-[0043] of Goeringer).



Regarding claim 7, Goeringer-Milazzo-Melamed discloses: The method according to claim 1, wherein before the receiving, by the plurality of content apparatuses, the download request sent by a download client, the method further comprises: receiving, by the content transaction processing apparatus, an obtaining request sent by the download client, wherein the obtaining request comprises the upload transaction identity; and obtaining, from the block chain stored in the block chain processing apparatus, upload information corresponding to the upload transaction identity, and sending the upload information to the download client.
Refer to at least [0038]-[0039] and [0107] of Goeringer with respect to the requesting party interacting with the system by means of blockchain transactions to obtain the content. 

Regarding claim 9, it is rejected for substantially the same reasons as claim 2 above (i.e., the citations concerning interactions between a content owner and distributor).

Regarding claim 10, Goeringer-Milazzo-Melamed discloses: The method according to claim 1, further comprising: receiving, by a license processing apparatus, a license issue request sent by a copyright management client, wherein the license issue request comprises an asset address of a licensee, a product transaction identity, a private key signature of a product owner, an identity of an upload transaction carrying a content file that can be authorized for use, a private key signature of an upload transaction owner, permission information, and a digital content file decryption information list; determining, by the license processing apparatus, that the license issue request is valid, generating a license transaction, and sending the license transaction to the block chain processing apparatus; and receiving, by the block chain processing apparatus, the license transaction, and adding the license transaction to the block chain stored in the block chain processing apparatus.
Refer to at least [0041]-[0043], [0049]-[0050], [0102], and [0105] of Goeringer with respect to license creation, rights determination, and associated verification further associated with the blockchain storing the transactions. 

Regarding independent claim 11, it is substantially similar to independent claim 1 above, and is therefore rejected for substantially the same reasons (i.e., the citations and the obviousness rationale).

Regarding claim 12, it is substantially similar to elements of claims 2 and 10 above, and is therefore likewise rejected.

Regarding claims 13-14, they are substantially similar to claims 3-4 above, and are therefore likewise rejected.

Regarding claim 17, it is substantially similar to elements of claim 7 above, and is therefore likewise rejected.

Regarding claims 19-20, they are substantially similar to claims 9-10 above, and are therefore likewise rejected.

Regarding claims 21-22, they are rejected for substantially the same reasons as claim 1 above (i.e., enhancing a transmission velocity as per Melamed).

Claims 5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer-Millazzo-Melamed as applied to claims 1-4, 6-7, 9-14, 17, and 19-22 above, and further in view of Kohn (US 2017/0243216 A1).

Regarding claim 5, Goeringer-Millazzo-Melamed does not fully disclose (i.e., specifically relating to copyright stored on the blockchain) all elements of: wherein the determining that the download information is valid comprises: obtaining, by the content transaction processing apparatus from the block chain stored in the block chain processing apparatus, a copyright transaction corresponding to the license transaction identity; and determining, based on an asset address comprised in output content of the copyright transaction, that the private key signature of the license owner is valid. However, Goeringer-Millazzo-Melamed in view of Kohn discloses: wherein the determining that the download information is valid comprises: obtaining, by the content transaction processing apparatus from the block chain stored in the block chain processing apparatus, a copyright transaction corresponding to the license transaction identity; and determining, based on an asset address comprised in output content of the copyright transaction, that the private key signature of the license owner is valid.
Refer to at least [0074]-[0076] of Goeringer with respect to negotiations between a content owner and distributor.
Refer to at least the abstract, [0014], [0017], [0032], and [0039] of Kohn with respect to copyright distributed via blockchain transactions.
The teachings of Goeringer-Millazzo-Melamed and Kohn concern content rights protection via blockchain and are considered to be within the same field of endeavor and combinable as such. Further, Goeringer includes copyright and rights negotiation in at least [0031] and [0041]-[0043].


Regarding claim 15, it is substantially similar to claim 5 above, and is therefore likewise rejected.

Regarding claim 16, it is substantially similar to claim 6 above, and is therefore likewise rejected.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer-Millazzo-Melamed as applied to claims 1-4, 6-7, 9-14, 17, and 19-22 above, and further in view of Finlow-Bates (US 2016/0086175 A1).

Regarding claim 8, Goeringer-Millazzo-Melamed discusses device identifiers and URIs, but does not specifically disclose all elements (i.e., concerning the IP address) of: further comprising: receiving, by the content apparatus, an upload content request sent by an upload client, wherein the upload content request comprises an IP address of the upload client; sending an authorization request to the upload client based on the IP address of the upload client, wherein the authorization request comprises an IP address of the content apparatus, a distribution qualification certificate, a private key signature of the content apparatus, and a digital content identity; and receiving an authorization response sent by the upload client, wherein the authorization response comprises an identity of a content block that is authorized to be sent. However, Goeringer-Millazzo-Melamed in view of Finlow-Bates discloses: further comprising: receiving, by the content apparatus, an upload content request sent by an upload client, wherein the upload content request comprises an IP address of the upload client; sending an authorization request to the upload client based on the IP address of the upload client, wherein the authorization request comprises an IP address of the content apparatus, a distribution qualification certificate, a private key signature of the content apparatus, and a digital content identity; and receiving an authorization response sent by the upload client, wherein the authorization response comprises an identity of a content block that is authorized to be sent.
Refer to at least [0038], [0083]-[0084], and [0107]-[0108] of Goeringer with respect to a requesting party which requests the content. Refer to at least [0034], [0039], [0054]-[0055], [0059], and [0108] of Goeringer with respect to the counterpart party.
Refer to at least [0070], [0082], and [0084] of Finlow-Bates with respect to both parties providing an IP address as part of their negotiation; verification.
The teachings of Finlow-Bates concern parties negotiating for access rights to property, as well as a public ledger. The teachings of Goeringer-Millazzo-Melamed concern such negotiation and a blockchain. Accordingly, these teachings are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Georinger-Millazzo to include IP address as transaction metadata because the substitution of one known element for another would have yielded predictable results to said one of ordinary skill in the art (i.e., generic identifiers for the specific IP address).

Regarding claim 18, it is substantially similar to claim 5 above, and is therefore likewise rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432